 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM MERCER,                                   Case No. 1:18-cv-00265-DAD-BAM (PC)
12                      Plaintiff,                     ORDER STRIKING UNSIGNED FILING
                                                       (ECF No. 17)
13          v.
                                                       ORDER DIRECTING PLAINTIFF TO RE-
14   MATEVOUSIAN, et al.,                              SUBMIT OBJECTIONS TO FINDINGS AND
                                                       RECOMMENDATIONS
15                      Defendants.
                                                       FOURTEEN (14) DAY DEADLINE
16

17          Plaintiff William Mercer (“Plaintiff”) is a federal prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to Bivens v. Six Unknown Named Agents of Fed.

19   Bureau of Narcotics, 403 U.S. 388 (1971).

20          On October 5, 2018, the Court issued findings and recommendations that this action be

21   dismissed based on Plaintiff’s failure to state a cognizable Bivens claim upon which relief can be

22   granted. (ECF No. 16.) Those findings and recommendations were served on Plaintiff and

23   contained notice that any objections thereto were to be filed within fourteen (14) days after

24   service. (Id. at 5–6.) On October 17, 2018, Plaintiff filed objections to the pending findings and

25   recommendations. (ECF No. 17.)

26          The Court notes that the objections are a single page in length, and it appears there may be

27   one or more pages missing. In addition, there is no signature on the filing. Unsigned filings

28   cannot be considered by the Court, and therefore Plaintiff’s filing will be stricken. Fed. R. Civ. P.
                                                      1
 1   11(a); Local Rule 131. However, in light of Plaintiff’s pro se status, the Court will allow Plaintiff

 2   an extension of time to resubmit his objections with the appropriate signature.

 3          Accordingly, within fourteen (14) days from the date of service of this order, Plaintiff is

 4   HEREBY ORDERED to resubmit his objections to the Court’s findings and recommendations,

 5   with the appropriate signature. Plaintiff’s failure to comply with this order will result in the

 6   submission of the Court’s pending findings and recommendations recommending dismissal of

 7   this action to the assigned District Judge, without Plaintiff’s objections.

 8
     IT IS SO ORDERED.
 9

10      Dated:     October 24, 2018                             /s/ Barbara   A. McAuliffe           _
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
